of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b01 conex-135026-09 number info release date uil the honorable kay granger member u s house of representatives river run road suite fort worth tx attention ------------------------ dear congresswoman granger thank you for your letter dated date on behalf of your constituent ---------------- ---------------------------- you ask about the tax consequences to a donor who receives a repayment of a charitable gift that he or she made in an earlier taxable_year in a letter enclosed with yours -----------------writes that he made a designated gift to a charitable_organization more than two decades ago -----------------indicates that the organization recently informed him that it will not be using the gift_for his designated purpose -------------------- states that he has requested that the organization repay the designated gift and accumulated interest to him he states that he would like to use any future repayment to make a charitable_contribution to a different charitable_organization i am pleased to provide you with the following general information about the federal_income_tax consequences to a donor who receives a repayment of a charitable gift plus interest on the repayment this letter does not constitute a ruling and it does not address whether federal state or other laws or a charitable organization’s policies in fact require or permit the organization to repay an earlier gift or to pay interest on the repayment we express no opinion as to the legal or tax consequences to the charity of a potential repayment if a taxpayer receives the full tax_benefit of a charitable_contribution_deduction when making a contribution to a qualified charity and the charity repays the contribution to the taxpayer in a subsequent year the tax_benefit_rule requires the taxpayer to include in gross_income in that subsequent year the amount of the previously deducted conex-135026-09 contribution i have enclosed revrul_76_150 1976_1_cb_38 which addresses this issue a taxpayer who receives interest on a repaid contribution must also include that amount in income an individual taxpayer generally includes interest in income when it is available to the taxpayer free of substantial limitations and restrictions thus if a taxpayer has no access to interest_income before the year he or she actually receives it the interest generally is not included in the taxpayer’s income until that year if the taxpayer uses a repaid contribution to make a new charitable_contribution to a different charitable_organization he or she may claim a charitable_contribution_deduction for the new contribution subject_to the usual restrictions and limitations on charitable_contribution deductions i have enclosed publication charitable_contributions which contains the rules for charitable_contribution deductions i hope this information is helpful please contact me at ---------------------or ------------------ at ---------------------if we can be of further assistance sincerely andrew j keyso jr deputy associate chief_counsel income_tax and accounting enclosures
